Citation Nr: 1302617	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  09-01 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for chronic myeloid leukemia (CML), to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran had active military service from November 1966 to March 1970, including service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran and his wife testified at a travel board hearing before the undersigned sitting at the RO in October 2012, and a copy of the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The evidence of record reveals that the Veteran was initially diagnosed with CML in 2006.  He had service in Vietnam and, therefore, is presumed to have been exposed to herbicides like Agent Orange.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307 (2012).  

Although there are certain disabilities that are presumed incurred by a Veteran in service as a result of exposure to Agent Orange, the disability at issue is not included on the list of presumptive diseases enumerated by the Secretary pursuant to the applicable statute.  38 C.F.R. §§ 3.307, 3.309(e) (2012).  

However, the Veteran has questioned why all chronic B-cell leukemias are on the list of presumptive diseases but that CML is not on the list.  Notwithstanding the presumption provisions, a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims addressed the four elements that must be considered in determining whether a VA medical examination must be provided as required by 38 U.S.C.A. § 5103A.

Thos four elements are: (1) a current disability, (2) an incident or event in service, (3) evidence that may indicate a link to service, and (4) insufficient evidence to decide the claim.

Specifically, the Court held that the third element, an indication that the current disability or symptoms may be associated with service, establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the two.  Therefore, based on the above evidence, the Board finds that a nexus opinion is warranted on the issue of whether the Veteran's CML is due to service.  The Veteran has leukemia and was exposed to Agent Orange in Vietnam.  Although his is not the type of leukemia that is presumed to be related to Agent Orange, his assertion that it may be related is sufficient to meet the low threshold of McLendon and requires an examination and obtain be obtained.

Based on the above, this case is REMANDED for the following actions:

1.  The AMC/RO should obtain all VA treatment records for the Veteran from the VA Medical Center in Dayton, Ohio and all associated outpatient clinics, including the clinic in Middletown, Ohio, dated from October 2012 to the present.

2.  Following the above, the AMC/RO should schedule the Veteran for an examination to determine the nature and etiology of his leukemia.  A copy of the claims file must be provided to the examiner in conjunction with the examination.  The examiner is asked to indicate the diagnosis, and to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that the Veteran's leukemia is caused by or is related to active military service, to include the Veteran's presumed exposure to Agent Orange in Vietnam.  A complete rational must be provided for any opinion offered.

3.  Thereafter, the AMC/RO should consider all of the evidence of record and re-adjudicate the Veteran's claim for service connection for CML, to include due to exposure to herbicides.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).








_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


